Exhibit 10.1

 

AMENDMENT TO CONVERTIBLE LOAN AGREEMENTS

 

This Amendment to Convertible Loan Agreements (this “Amendment”) dated this 4th
day of March, 2019, by and among Wize Pharma Ltd. Private Company 520033259 (the
“Company”), Wize Pharma, Inc., Rimon Gold Assets Ltd., Private Company,
514819424 (“Rimon Gold’’), Ridge Valley Corporation (“Ridge Valley”), and
Shimshon Fisher (“Fisher”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to a convertible loan agreement with Rimon Gold,
dated March 20, 2016 (as amended, the “First Convertible Loan Agreement”), as
amended by (i) the addendum dated March 30, 2016, between the Company and Rimon
Gold, (ii) the second convertible loan agreement (as amended, the “Second
Convertible Loan Agreement”) , dated January 12, 2017, among the Company, Rimon
Gold, and Ridge Valley, (iii) an amendment to the First Convertible Loan
Agreement, dated December 21, 2017, and (iv) an amendment to convertible loan
agreements, dated October 19, 2018;

 

WHEREAS, pursuant to an assignment and assumption, Fisher is party to the Second
Convertible Loan Agreement;

 

WHEREAS, the parties desire to amend the First Convertible Loan Agreement and
the Second Convertible Loan Agreement as more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. This Amendment will be effective immediately.

 

2. The maturity date (the “Maturity Date”) of the loans under each of the First
Convertible Loan Agreement and the Second Convertible Loan Agreement is hereby
amended and extended to be May 31, 2019.

 

3. The expiration date of the investment right under the First Convertible Loan
Agreement and the investment option under the Second Convertible Loan Agreement
is hereby amended and extended to be 180 days after the Maturity Date (for the
sake of clarity, as amended hereby, i.e., to expire on November 30, 2019).

 

4. Except as modified herein, the terms of the First Convertible Loan Agreement
and the Second Convertible Loan Agreement shall remain in full force and effect.

 

5. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



 

WIZE PHARMA LTD. PRIVATE COMPANY 520033259   WIZE PHARMA, INC.           By: /s/
Or Eisenberg   By: /s/ Or Eisenberg Name:   Or Eisenberg   Name:   Or Eisenberg
Title: CFO & Acting CEO   Title: CFO & Acting CEO



 

RIMON GOLD ASSETS LTD.               By: /s/ Abir Raveh       Name:   Abir Raveh
      Title:        

 

RIDGE VALLEY CORPORATION               By: /s/ PRISCILLA JULIE 28/2/2019    
Name:   PRISCILLA JULIE       Title: DIRECTOR      



 

/s/ Shimshon Fisher       Shimshon Fisher                



 

 





 



 